Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Raffi Gostanian, on May 12, 2022.

The amended claims are as follows:

1. (Currently amended) A method, comprising:
receiving, by a wallet, transaction parameters comprising a transaction amount to be sent to an intended recipient address;
retrieving, by the wallet, an anonymous transaction certificate for a blockchain wallet from a certificate authority based on a wallet certificate signed by a manufacturer of the blockchain wallet;
determining, by the wallet, whether to use the intended recipient address or an address of a mining pool as a recipient address;
in response to determining whether to use the intended recipient address or an address of a mining pool as a recipient address, generating, by the wallet, a blockchain transaction that comprises the transaction amount, an anonymous transaction key in place of a sender address, and [[an]] the address of [[a]] the mining pool in a field of [[a]] the recipient address;
attaching, by the wallet, the anonymous transaction certificate to the blockchain transaction; and
transmitting, by the wallet, the blockchain transaction with the anonymous transaction certificate attached to the mining pool.

2. (cancelled) 

3. (Previously presented) The method of claim 1, further comprising generating the anonymous transaction key based on a random number generator.  

4. (Canceled)  

5. (Previously presented) The method of claim 1, further comprising verifying that one or more of: the intended recipient address has not previously been used by the blockchain wallet; and the transaction amount comprises one of a set of predetermined allowable transaction amounts.  

6. (Canceled) 

7. (Previously presented) The method of claim 1, wherein the generating the blockchain transaction comprises generating a single output comprising the transaction amount.  

8. (Currently amended) A hardware wallet comprising: 
one or more processors; and 
one or more memories operatively associated with the one or more processors; 
wherein the one or more processors are programmed to: 
receive transaction parameters for a blockchain transaction, the transaction parameters comprising a transaction amount to be sent to an intended recipient address; 
retrieve an anonymous transaction certificate for a blockchain wallet from a certificate authority based on a wallet certificate signed by a manufacturer of the blockchain wallet; 
determine whether to use the intended recipient address or an address of a mining pool as a recipient address;
in response to determining whether to use the intended recipient address or an address of a mining pool as a recipient address, generate a blockchain transaction that comprises the transaction amount, an anonymous transaction key in place of a sender address, and [[an]] the address of [[a]] the mining pool in a field of [[a]] the recipient address;
attach the anonymous transaction certificate to the blockchain transaction; and
transmit the blockchain transaction with the anonymous transaction certificate attached thereto the mining pool.

9. (Previously presented) The hardware wallet of claim 8, further comprising a random number generator that generates the anonymous transaction key.  

10. (Cancelled) 

11. (Previously presented) The hardware wallet of claim 8, wherein the one or more processors are further programmed to verify that one or more of: the intended recipient address has not previously been used by the blockchain wallet; and the transaction amount comprises one of a set of predetermined allowable transaction amounts.  

12. (Cancelled)  

13. (Previously presented) The hardware wallet of claim 8, wherein the one or more processors are further programmed to generate a single output comprising the transaction amount.  

14. (Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: 
receiving transaction parameters comprising a transaction amount and an intended recipient address; 
retrieving an anonymous transaction certificate for a blockchain wallet from a certificate authority based on a wallet certificate signed by a manufacturer of the blockchain wallet; 
determining whether to use the intended recipient address or an address of a mining pool as a recipient address;
in response to determining whether to use the intended recipient address or an address of a mining pool as a recipient address, generating a blockchain transaction that comprises the transaction amount, an anonymous transaction key in place of a sender address, and [[an]] the address of [[a]] the mining pool in a field of [[a]] the recipient address;
attaching the anonymous transaction certificate to the blockchain transaction; and
transmitting the blockchain transaction with the anonymous transaction
certificate attached to the mining pool.


15. (Canceled) 

16. (Previously presented) The method of claim 14, wherein the method further comprises generating the anonymous transaction key based on a random number generator.  

17. (Canceled)  

18. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the method further comprises verifying that one or more of: the intended recipient address has not previously been used by the blockchain wallet; and the transaction amount comprises one of a set of predetermined allowable transaction amounts.  

19. (Cancelled)
  
20. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the generating the blockchain transaction comprises generating a single output comprising the transaction amount.   


Reasons for Allowance
Claims 1, 3, 5, 7-9, 11, 13, 14, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
There are three independent claims, claims 1, 8, and 14. Claim 1 is directed to a method performed by a wallet, claim 8 directed to a hardware wallet and the functions of its components (functions significantly similar to steps recited in claim 1), while claim 14 is directed to a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method of claim 1.
Claim 1 recites a process performed by the wallet that utilized an anonymous transaction certificate and creation of blockchain transaction by generating the blockchain transaction that comprises a transaction amount as one of transaction parameter received, an anonymous transaction key in place of a sender address, and the address of the mining pool in a field of a recipient address. The wallet attaches the anonymous transaction certificate retrieved from a certificate authority based on a wallet certificate signed by a manufacturer of the blockchain wallet to the generated blockchain transaction and transmits the blockchain transaction with the anonymous transaction certificate to the mining pool. The recited steps provide process for anonymizing the sender address while providing verification means by attaching of the anonymous transaction certificate retrieved from the certificate authority. The claimed invention further provides a novel approach in paying of transaction fee as described in paragraph [0053]. This allows UTXO without split or breaking for the purpose of anonymization. 
Specifically, the claim recites “A method, comprising: receiving, by a wallet, transaction parameters comprising a transaction amount to be sent to an intended recipient address; retrieving, by the wallet, an anonymous transaction certificate for a blockchain wallet from a certificate authority based on a wallet certificate signed by a manufacturer of the blockchain wallet; determining, by the wallet, whether to use the intended recipient address or an address of a mining pool as a recipient address; in response to determining whether to use the intended recipient address or an address of a mining pool as a recipient address, generating, by the wallet, a blockchain transaction that comprises the transaction amount, an anonymous transaction key in place of a sender address, and the address of the mining pool in a field of the recipient address; attaching, by the wallet, the anonymous transaction certificate to the blockchain transaction; and transmitting, by the wallet, the blockchain transaction with the anonymous transaction certificate attached to the mining pool.”
Use of certificate that has been certified by a certifying authority to ensure that the sender can be trusted is well known in the art at the time of the invention as evidenced by US Patent No. 6,658,568, US Patent Publication No. 20190034920, and US Patent Publication No. 20190173872.
Mastering Bitcoin discloses comprehensive blockchain technology involving Bitcoin including use of public key pair cryptography, smart contracts, validation/verification, recording of transaction(s), use of addresses, building of blockchain transaction, transaction outputs (UTXO) and inputs, transaction fees, mining, cryptography, etc.
Applied Cryptography discloses comprehensive cryptography and techniques including certificates and use of digital signatures in authentication.
Profit Maximization for Bitcoin Pool Mining: A Prospect Theoretic Approach discloses use of prospect theory to predict the profit a specific miner is expected from each mining pool. 
The cited references, alone or in combination, do not teach the specific combination of steps/functions performed by the wallet as recited in the claim 1.
The other independent claims are allowed for the same rational as claim 1. The dependent claims are allowed for the same reason(s).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685